ALTENBERND, Judge.
Thaddeus Hannah appeals a final order revoking his community control. We strike the court’s finding that Mr. Hannah violated condition eight because the State failed to present sufficient evidence that Mr. Hannah willfully and substantially violated this condition. See Oates v. State, 872 So.2d 351 (Fla. 2d DCA 2004) (citing Hanania v. State, 855 So.2d 92, 94 (Fla. 2d DCA 2003)). However, the State proved that Mr. Hannah willfully and substantially violated conditions nine and twelve of his community control. Because we conclude the trial court would have exercised the discretion to revoke Mr. Hannah’s community control based on the violations of conditions nine and twelve, we affirm the order revoking probation. On remand, the revocation order should be amended to show violations of conditions nine and twelve only.
Affirmed in part, reversed in part, and remanded.
CASANUEVA and STRINGER, JJ., Concur.